BEVERLY D. EVANS, District Judge.
Early in the morning of February 4, 1920, the steamships Anversoise and Hampden, bound for the port of Savannah, anchored beyond the sea buoy, awaiting their pilots. Before the pilot boat came without the bar, the Hampden had pulled her anchor and was under way. When the pilot boat came near the sea buoy, the Anversoise was at anchor, with her bow eastward to the ocean. Her position was nearer in, and, according to the pilotage rules, the pilot boat, which had drawn within 50 to 100 feet of her, dropped her a pilot, who was rowed on a skiff to the Anversoise and immediately boarded her. The skiff returned to the pilot boat and took on another pilot, who was put on the Hampden, as she was slowly moving or drifting towards the sea buoy, with anchor up. Both vessels proceeded towards Savannah, and came into collision while in the channel near buoy No. 7; the bow of the Anversoise striking the stern of the Hampden. -
Briefly stated, the theory of the Anversoise is that she was the first ship to pass the sea buoy, and after passing it she headed to pass between buoys C — 1 and C-3, passing C-l on her starboard side, about 100 feet away; the Hampden at that time being on the starboard side of the Anversoise, with bow not far from the stern of the Anversoise. The speed of the Hampden was faster than that of the Anversoise, and by the time buoy 6 was reached the Hampden had drawn up almost abeam the Anversoise, when the pilot of the latter vessel, realizing his vessel could not keep ahead of the Hampden, slowed his engines and told the Hampden’s pilot to go ahead. The engines were put at half speed, then were stopped, and then with helm hard astarboard the engines were put full speed again. 'The Anversoise was perceived to be *465under the influence of the suction of the Hampden, and with a view to avoid the consequences of the suction the engines of the Anversoise were hacked. A collision resulted, by the bluff of the Anvcrsoise’s starboard how striking the Hampden on the port quarter, about 150 or 200 feet forward of the stern.
On the other hand, the Hampden’s theory is that she passed the sea buoy before the Anversoise did, and immediately took the middle channel course up the river, which she continuously held until the collision occurred; that the Anversoise was southward and' outside the channel until she reached buoy 3; that when the Anversoise entered the channel at that point she was more than two points abaft the beam of the Hampden; that she gained on the Hampden until her stem was about abreast of the Hampden’s bridge, when the navigators of the Anversoise, abandoning their effort to pass the Hampden, gave the orders which caused the Anversoise to sheer, and to strike with how the stern of th6 Hampden.
As will be seen from the statement of the respective contentions, each ship claimed to be the overtaken vessel at the time of the collision. On this point the evidence is in distressing conflict. In the. main, the ship crews support the contention of their respective vessels.
The Anversoise was 365 feet long, was partly loaded, and drew 15 feet forward and 19 feet aft. The Hampden was 397 feet overall, and was fully loaded, and drew 27 feet forward and 26 feet aft. At the time the pilots were taken aboard, it was about an hour and a half past high water; the tide having fallen about 8 inches. The master of the Hampden was a master mariner, holding a master’s license for all oceans and a pilot license for the Savannah river. This probably accounts for the readiness of the Hampden for immediate navigation by the pilot. The Anversoise’s previous speed for 24 hours had been 8.8 knots. The Hampden’s speed was a little better than 10 knots. The Hampden took her course on Tybee range, which marks the center of the channel, and the Anversoise, after passing the sea buoy, headed for buoy 3, which according to her pilot “was a short course in from where I lay.”
The pilot of the Anversoise, strenuously insisting that his vessel passed the sea buoy before the Hampden did, testified that when he boarded the Anversoise he noticed the Hampden on his port quarter, headed into the channel entrance, four or five ship lengths from the sea buoy, slowly drifting, when her pilot went aboard; that he had just given the order full speed ahead for the Anversoise, and when the Hampden pilot went aboard his ship the Anversoise was still headed out to sea in a southeasterly direction. The Hampden’s pilot, .as well as others on the Hampden, testified that immediately upon the pilot’s coming on board the Hampden an order was given for full speed ahead. At that time the Hampden was a couple of lengths from the sea buoy* According to the Hampden’s pilot, the Anversoise had not made her turn towards Tybee until his vessel was very nearly upon the sea buoy. Pilot Fleetwood, on the pilot boai, testified that when the pilot went on board the Hampden that ship was two or three lengths from the sea buoy. From this data, as well as that gleaned from the other witnesses, *466I conclude that at the time the Hampden received her pilot that vessel was not further than three ship lengths away from the sea buoy (probably nearer), headed in to Tybee, while the Anversoise was about a ship length away from, the sea buoy, in the act of making her turn, still headed out to sea in a southeasterly direction. The Anversoise left her anchorage to the east of the sea buoy, and turned around under a port helm, and in making this turn her distance from the sea buoy was increased.. When all the circumstances are considered, I think the probabilities are with the testimony of the captain, chief officer, third mate, and pilot of the Hampden, that this vessel was ahead of the Anversoise when the latter steamer passed the sea buoy headed for the channel.
Contributing to the probability that such is tru,e is the course selected by the pilot of the Anversoise, when he headed to buoy 3, instead of to Tybee range. As the Anversoise was the lighter draft ship, and, according to her pilot, could stay out .of the channel before reaching buoy 3 with impunity, and as the course from where his vessel lay to buoy 3 was regarded by him as “a short course,” it is not unreasonable to draw a conclusion that the pilot of the Anversoise entertained the opinion that in order to obtain primacy in the channel it was necessary to fake •a short course. On cross-examination the Anversoise’s pilot testified that the minute the Hampden got to the sea buoy he knew that she was in the channel, that the Hampden was on his starboard side, and that if it had been night he supposed that she could have' seen the green side light of fhe Anversoise. If this be true, then the Hampden could not have been the overtaking vessel when she was leaving the sea buoy. Inland Rules, art. 24.
It appeared that the pilot commissioners of Savannah instituted an investigation as to the responsibility for the collision. The Anversoise’s pilot was asked whether he made any claim in that investigation that the Hampden was the overtaking vessel, and his reply was that he did not recollect whether that question was put to him by the commissioners. It would seem that this was such a vital matter in the inquiry that, if the Hampden had been the overtaking vessel, the pilot of the Anversoise would have asserted it on his own initiative.
It is very cogently argued by the Anversoise’s proctor that, if the Hampden first entered the channel," it would have been impossible for the Anversoise to have overtaken her by reason of her slower speed. It is true that the Hampden slightly exceeded the Anversoise in speed in the open water, but it is a well-recognized fact that a heavily laden vessel in a narrow channel, drawing so much water that her keel is near the bottom, cannot make the speed which she could otherwise make, when not handicapped by this environment. That these vessels, in the circumstances under which "they were steaming up the river, were pretty evenly matched in speed, is admitted by the pilot of the Anversoise. He testified that he kept his vessel well to the south of the channel until he reached buoy 3, when he came into the south side of the channel, with the buoy close to his port side, with the Hampden on his starboard side, and then it became apparent that “the ships were so .evenly matched” that he slowed down and gave the order for half *467speed. So I do not think that the speed capacity of the vessels in open water is necessarily controlling.
According to the Anversoise’s pilot, when his ship passed buoy Í, the Hampden was on his starboard side, and he came closer to the Hampden because she was heading in for Tybee, while he was heading for the buoy, and when he entered the channel at buoy 3 the Hampden was still on his starboard side. Just above buoy 3.he saw that the ships were so evenly matched that he gave the order to slow down, so as to let the Hampden pass. At that time he observed the figure 0 on the stern of the Hampden rise above the water; the stern of the Hampden being just abaft the bridge of the Anversoise, where he was standing, and the Hampden’s bow being in front of his vessel. The stern marks showing the vessel’s draft were on the Hampden’s stern post. The photograph of the Hampden shows that the contour of the vessel was such as to prevent any one’s seeing the mark on the stern post unless very nearly opposite it, so that the bridge of the Anversoise must have been almost abreast the stern of the Hampden when the Anversoise entered the channel.
This conclusion is challenged by the Anversoise’s proctor as being opposed to oilier facts, such as the conversation between the pilots on the two ships. The pilot of the Anversoise testified that coming from the sea buoy, until he reached buoy 3, he was leading the Hampden, and when he got to buoy 3 he said to the pilot of the Hampden he had slowed down so that he might pass. The Hampden’s pilot was forward of him, and he spoke to him at an angle. The pilot of the Hampden testified that the stem of the Anversoise was abaft the bridge of the Hampden when the pilot of the Anversoise hailed him, and it was necessary for him to turn round to make answer. Be was in the lead, and had been all the time, steering his vessel without change in course or speed. The pilots did not differ materially in the substance of the conversation. Other witnesses to this conversation were the-captain and chief officer of the Hampden, who said that the pilot of the Anversoise said to the Hampden’s pilot, “Go ahead; I am not going ■to try to pass you.”
The query is put: If the Anversoise had been the overtaking vessel, why the statement that the Anversoise had slowed down to let the Hampden pass? .If the Anversoise had not been the overtaking vessel, there would have been no occasion -to have slowed down, because, if the Hampden was the faster vessel, by keeping her speed and course she would have kept ahead. The conversation, in connection with the attendant circumstances, rather indicates that the Anversoise was attempting to pass the Hampden, and, realizing that the vessels were too-evenly matched in speed to do this, the Anversoise pilot changed his mind and decided to drop astern.
The discussion thus far brings me to a decision of the probable cause of the collision. Without attempting to marshal all the minutiae of details in the evidence, from what has been said, as well as from other testimony appearing in the record, I have reached the conclusion that the Hampden was in the channel, maintaining her course and speed when the Anversoise came in at or near buoy 3. The Hampden was *468holding her course and speed, steering straight up the channel, without sheering. The Anversoise converged on the Hampden’s course, and, when the Anversoise came near the Hampden, the Anversoise slowed her engines to half speed, then stopped them, then started them, and then reversed them; these several changes occurring within from 10 to 12 minutes. Then the Anversoise’s bow swung to the starboard and struck the Hampden’s stern.
Whether this result be attributable to the movement of the engines of the Anversoise, or to the suction of the Hampden, the fault of the collision is attributable to the Anversoise, and not to the Hampden.